DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is pending and examined in the instant Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner et al. [US Patent 7,792,249 B2] in view of Muniyandi et al. [Medicine Meets Virtual Reality II, 2003, pages 233-239].
Claim 1 is drawn to a method for determining an amount of radiation exposure to one or more humans during a simulated x-ray guided medical procedure without exposing a human to ionizing radiation.  The method comprises simulating emission of radiation from x-ray equipment during the simulated x-ray guided medical procedure using an x-ray equipment model.  The method comprises simulating one or more human anatomies using a human exposure model.  The method comprises calculating at least one radiation exposure metric based on parameters associated with the x-ray equipment model and human exposure model.  The method comprises outputting during the simulated x-ray medical procedure information concerning the amount of radiation exposure to the one or more humans based on the at least one radiation exposure metric.
The document of Gertner et al. studies methods and devices for detecting, controlling, and predicting radiation delivery [title].  The cover figure of Gertner et al. gives an anatomical model of the size and the shape of the human eye (and the geometry of the radiation in contact with the eye).  The abstract of Gertner et al. teaches exposing the patient anatomy of the eye to X-ray radiation.  Gertner et al. does not teach that the radiation emitted by the X-ray apparatus is ionizing radiation.  The abstract of Gertner et al. teaches that apparatus monitors changes in the motion of the eye.  The abstract of Gertner et al. teaches that particular methods for controlling the processing of radiation in response to motion of the eye during treatment.  The anatomy model is taught in column 21, lines 7-32 of Gertner et al., wherein the geometric model of the human eye is taught.  Section II of Gertner et al. (in columns 22-35 of Gertner et al.) teach the input parameters of the X-ray apparatus that change with movement of the eye.  Figure 26 of Gertner et al. illustrates a feedback system for outputting information based on the at least one radiation exposure metric during the x-ray guided medical procedure.  Figure 13A and column 44, line 54 to column 45, line 57 of Gertner et al. outputs Monte Carlo simulations of the amount of radiation exposure using a radiation exposure metric.
Gertner et al. teaches the X-ray radiation procedure as a series of empirical steps and not as a simulation system.
The document of Muniyandi et al. studies real-time PC based X-ray simulation for interventional radiology training [title].  The equations in section 2 of Muniyandi et al. teach the equations involved in simulating the X-rays that travel through the anatomy.  Figure 3 of Muniyandi et al. illustrates a simulated X-ray image of a skull.
It would have been obvious to someone of ordinary skill in the art at the time of filing of the instant invention to modify the empirical X-ray procedure of Gertner et al. by use of the simulated X-ray procedure of Muniyandi et al. wherein the motivation would have been that simulating the X-ray procedure results in a more automated, less invasive X-ray image of the human patient [Figure 3 of Muniyandi et al.].

Double Patenting
Double Patenting Rejection #1:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,323,896. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims output radiation exposure by simulating a radiation metric by simulating non-ionizing X-ray radiation and human anatomical parts.  While the claim of ‘896 has additional limitations relative to the instantly rejected claim, the claim of ‘896 anticipates the instantly rejected claim.

Double Patenting Rejection #2:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,446,262. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims output radiation exposure by simulating a radiation metric by simulating non-ionizing X-ray radiation and human anatomical parts.  While the claim of ‘262 has additional limitations relative to the instantly rejected claim, the claim of ‘262 anticipates the instantly rejected claim.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	17 May 2022